IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00007-CV

          IN THE INTEREST OF S.S., E.F., AND R.C., CHILDREN



                            From the 66th District Court
                                 Hill County, Texas
                           Trial Court No. CV099-19CCL


                           MEMORANDUM OPINION


       On January 3, 2020, appellant, Christopher Barnett, filed his notice of appeal in the

trial court in this case. In his notice of appeal, appellant indicated that he is appealing

from the trial court’s December 5, 2019 order terminating his parental rights and that this

case is accelerated.

       By a letter dated January 14, 2020, we informed appellant that it appeared that his

notice of appeal in this case was untimely. Specifically, we referred to Texas Rule of

Appellate Procedure 26.1(b), which provides that the notice of appeal in accelerated cases

must be filed within twenty days after the judgment or order is signed, and noted that

because more than twenty days elapsed between December 5, 2019 and January 3, 2020,
it appeared that appellant’s notice of appeal was untimely. See TEX. R. APP. P. 26.1(b); see

also In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005) (“[I]n an accelerated appeal, absent a rule

26.3 motion, the deadline for filing a notice of appeal is strictly set at twenty days after

the judgment is signed, with no exceptions.”). As such, we requested that appellant file

a response, within ten days of January 14, 2020, showing grounds for continuing this

appeal.

        More than ten days have passed, and appellant has not responded to our January

14, 2020 letter. Accordingly, we hereby dismiss this appeal. See TEX. R. APP. P. 42.3(c).




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed February 12, 2020
[CV06]




In re S.S., E.F., and R.C., children                                                    Page 2